Exhibit 10.32 Chemed Corporation Form of Performance-Based Restricted Stock Unit Award November 8, 2013 Name Address Dear : I am pleased to inform you that the Compensation/Incentive Committee (the “Committee”) of Chemed Corporation (the "Company"), has granted you a target number of share units, which are the equivalent of one share of the Company's Capital Stock ("Capital Stock"), par value $1.00 per share (“Performance Share Units”), under the 2010 Stock Incentive Plan (the "Plan").Subject to the terms and conditions of this Agreement and the Plan and depending on the Company’s performance, as set forth below, you may earn between zero percent (0%) to two hundred percent (200%) of the target number of Performance Share Units.Capitalized terms used in this Agreement without definition shall have the meanings set forth in the Plan, unless otherwise stated herein. 1.The Performance Share Units (and any additional Dividend Share Units with respect to such Performance Share Units, as set forth in Section3) shall vest and be earned based on the achievement of the three-year compound average growth rate in the Company’s adjusted earnings per share (“3-Year Adjusted EPS CAGR”) and the Company’s three-year total shareholder return percentile ranking as compared to the Peer Companies, as defined below (“3-Year TSR Percentile”) for the performance period beginning January 1, 2013 and ending December 31, 2015 (the “Performance Period”) as set forth below (collectively, the “Performance Goals”) and your continued employment with the Company or one of its Subsidiaries (as defined below) through the date on which the Committee determines the actual number of shares of Capital Stock to be delivered to you (the “Settlement Date”). Fifty percent (50%) of your Performance Share Unit award will be determined by 3-Year Adjusted EPS CAGR and, fifty percent (50%) will be determined by 3-Year TSR Percentile. 2.No later than March15, 2016, the Committee shall determine the extent to which each Performance Goal has been achieved and shall determine the number of Performance Share Units, if any, that has been earned by you. The number of Performance Share Units to be vested and earned shall be based on the degree of achievement of the Performance Goals, in accordance with the following tables. 3-YearAdjusted EPS
